Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to arguments received 09/13/2021.
Claims 1-9, 12, 14-17 and 19-21 have been amended.
Claims 1-21 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 09/13/2021 have been fully considered but they are not persuasive.
With respect to applicant’s arguments, see pages 13-17, the 35 USC 101 Rejection of the claims have been fully considered, however, the examiner respectfully disagrees.
The applicant argues that the claims are not directed to an abstract idea. However, the examiner respectfully disagrees since the claims are directed toward the abstract idea of comparing authorization data request to the stored user profile; generating a rich data set, generating an authorization data response including the rich data set; and transmitting the authorization data response including the rich data set to the requestor, thereby enabling the requestor to determine in real-time whether to complete the particular transaction based on the historical transaction data, without significantly more. Continuously updating subsequently received historical authorization data does not improve authorization computer systems, nor does the addition of a real-time rich data set improve a technology. All the alleged benefits that the Applicant mentions such as a specific authorization table which enables the claimed system to expeditiously access relevant data records, when receiving an authorization data request from a requestor (e.g., a merchant) during an attempted transaction, to generate in real-time a rich data set of the historical authorization data that is then transmitted to the requestor in real time with respect to a particular transaction being attempted with a merchant as an authorization response message, does not result in reducing latency in the authorization process, which inevitably does not result in improving fraud detection nor authorization computer systems. Rather, the additional elements in the claims merely recite Alice, 134 S. Ct. at 2359 “use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). 
The applicant further argues that the claims are directed to “Significantly More” than the abstract idea. However, unlike Berkheimer, the claims do not describe an inventive feature that stores parsed data in a purportedly unconventional manner, instead, as mentioned above, the additional element in the claims amount to no more than mere instructions to “apply” the exception using a generic computer functions such as sending and receiving data. The pending claims do not recite more than well-understood, routine or conventional activity and do not reduce latency nor improve fraud detection or authorization computer systems. Extracting historical transaction data for each user account from general transaction data for all accounts, building and maintaining an up-to-date table for each user account are all well-understood, routine and conventional steps. The elements of the instant process, when taken alone, each execute in a manner conventionally expected of these elements. The elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The other steps in the claims i.e. purge the identified outdated data records from the authorization table to maintain current data records of the plurality of data records within the authorization table, amount to insignificant extra-solution activity, and do not improve processing time of conventional electronic authorization computer systems nor save the system’s computing resources. In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an SAP America v. Investpic *2-3 (‘“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89-90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea.”’ Therefore, the claims are not directed to “Significantly More” than the abstract idea.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of comparing authorization data request to the stored user profile; generating a rich data set, generating an authorization data response including the rich data set; and transmitting the authorization data response including the rich data set to the requestor, thereby enabling the requestor to determine in real-time whether to complete the particular transaction based on the historical transaction data without significantly more. 
Claim 1 recites: 
receive historical transaction data submitted over a payment card interchange network in connection with a plurality of transactions between a plurality of user accounts and a plurality of merchants;
enroll a user in an enhanced authorization service, including receiving a user account of the plurality of user accounts and at least one identifier used to conduct transactions on the user account;
store a user profile associating the user with the user account and the at least one identifier;
parse the historical transaction data to extract, for each of the plurality of transactions associated with at least one of the user account and the at least one identifier, data including i) at least one of an authorization date and a clearing date, and ii) whether the transaction was associated with fraudulent activity; 
build, prior to initiation of a particular transaction, an authorization table associated with the user profile, wherein the authorization table includes a plurality of data records corresponding to the extracted data for each of the plurality of transaction associated with the at least one of the user account and the at least one identifier;
continuously update the authorization table with additional historical transaction data by parsing additional historical transaction data subsequently submitted over the payment card interchange network to obtain additional extracted data; 
parse the authorization table to identify one or more outdated data records of the plurality of data records;
periodically purge, the identified one or more outdated data records from the authorization table to maintain one or more current data records for the plurality of data records within the authorization table;
receive, from a requestor in real-time with respect to the particular transaction being attempted with a merchant, an authorization data request for a particular transaction, the authorization data request including at least one of the user account and the at least one identifier;  compare the authorization data request to the stored user profile; -31-21652-00891 PATENT 
retrieve, from the database using the at least one of the user account and the at least one identifier, the corresponding stored user profile;
compare, in real-time with respect to the particular transaction being attempted with the merchant, the authorization data request to the stored user profile;
generate, in real-time with respect to the particular transaction being attempted with the merchant and in response to the comparison, a rich data set by accessing, the one or more current data records included in the authorization table associated with the stored user profile, the rich data set including dates on which at least one of the transactions represented by the one or more current records have been at least one of authorized and involved in fraudulent activity;
generate, in real-time with respect to the particular transaction being attempted with the merchant and in response to authorization data request, an authorization data response including the rich data set; and 
transmit, in real-time with respect to the particular transaction being attempted with the merchant, the authorization data response including the rich data set to the requestor, thereby enabling the requestor to determine in real-time whether to complete the particular transaction based on the historical transaction data.
Thus, under the broadest reasonable interpretation, the claims recite comparing authorization data request to the stored user profile; generating a rich data set, generating an authorization data response including the rich data set; and transmitting the authorization data response including the rich data set to the requestor, thereby enabling the requestor to determine in real-time whether to complete the particular transaction based on the historical transaction data. Therefore, the claim is a “Method of Organizing Human Activity” relating to a “Fundamental Economic Practice” i.e. mitigating risks. 
This judicial exception is not integrated into a practical application because the combination of additional element(s) of “a processor”, “a memory device”, “a database” and “a user computing device”, to receive historical transaction data submitted over a payment card interchange network in connection with a plurality of transactions between a plurality of user accounts and a plurality of merchants; enroll a user in an enhanced authorization service, including receiving a user account of the plurality of user accounts and at least one identifier used to conduct transactions on the user account; store a user profile associating the user with the user account and the at least one identifier; parse the historical transaction data to extract, for each of the plurality of transactions associated with at least one of the user account and the at least one identifier, data including i) at least one of an authorization date and a clearing date, and ii) whether the transaction was associated with fraudulent activity; build, prior to initiation of a particular transaction, an authorization table associated with the user profile, wherein the authorization table includes a plurality of data records corresponding to the extracted data for each of the plurality of transaction associated with the at least one of the user account and the at least one identifier; continuously update the authorization table with additional historical transaction data by parsing additional historical transaction data subsequently submitted over the payment card interchange network to obtain additional extracted data; parse the authorization table to identify one or more outdated data records of the plurality of data records; periodically purge, the identified one or more outdated data records from the authorization table to maintain one or more current data records for the plurality of data records within the authorization table; receive, from a requestor in real-time with respect to the particular transaction being attempted with a merchant, an authorization data request for a particular transaction, the authorization data request including at least one of the user account and the at least one identifier; retrieve, from the database using the at least one of the user account and the at least one identifier, the corresponding stored user profile; compare, in real-time with respect to the particular transaction being attempted with the merchant, the authorization data request to the stored user profile; generate, in real-time with respect to the particular transaction being attempted with the merchant and in response to the comparison, a rich data set by accessing, the one or more current data records included in the authorization table associated with the stored user profile, the rich data set including dates on which at least one of the transactions represented by the one or more current records have been at least one of authorized and involved in fraudulent activity; generate, in real-time with respect to the particular transaction being attempted with the merchant and in response to authorization data request, an authorization data response including the rich data set; and transmit, in real-time with respect to the particular transaction being attempted with the merchant, the authorization data response including the rich data set to the requestor, thereby enabling the requestor to determine in real-time whether to complete the particular transaction based on the historical transaction data are recited at a high level of generality i.e., as a generic processor performing a generic computer function of processing data. The additional elements are not integrated into a practical application because the claim as a whole merely describes how to generally “apply” the judicial exception in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process. Furthermore, simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f).
The claim(s) does/do not include additional elements individually or in combination that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to “apply” the exception using a generic computer component, See MPEP 2106.05(d). 
The same analysis applies here in 2B, i.e., mere instructions to “apply” an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an 
Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. Here, the recitation of the claimed elements are mere data gathering and processing which are recited at a high level of generality, and, as disclosed in the specification, is also well-known. The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
vi. A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).
The instant application relates to (i.) Receiving or transmitting data over a network, e.g., using the Internet to gather data; (iii.) Electronic recordkeeping as in; (iv.) Storing and retrieving information in memory; and (v.) Electronically scanning or extracting data from a physical document.
The limitations further narrow the abstract idea and do not improve the function of the computer but use the computer as a tool to perform the abstract idea. The claim is ineligible.
The dependent claims 2-7, 9-14 and 16-21 further narrow the abstract idea and do not provide any additional elements individually or in combination that amount to significantly more than the abstract idea.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        10/25/2021